UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-2116



VASYL MICHAEL HARIK,

                                              Plaintiff - Appellant,

          versus


NATIONAL AERONAUTICS AND SPACE ADMINISTRATION,
Doctor Michael Griffin, NASA Administrator,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (4:06-cv-00056-JBF)


Submitted: February 22, 2007              Decided:   February 27, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vasyl Michael Harik, Appellant Pro Se. Joel Eric Wilson, Special
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vasyl Michael Harik appeals the district court’s order

granting summary judgment in favor of the Appellee on Harik’s

hostile work environment, discriminatory discharge, and retaliatory

discharge claims brought pursuant to Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000).           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See Harik v. NASA, No. 4:06-cv-00056-JBF (D. Md. filed

Aug. 16, 2006; entered Aug. 17, 2006).        We deny Harik’s motions to

place the appeal in abeyance and to include new evidence.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -